DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s preliminary amendment filed 07/31/2019 is acknowledged. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geraetebau (DE 29910901) in view of Fujiwara et al. (US Pat. 4,545,213).
Regarding claim 1, Geraetebau discloses a refrigerator (cool box) for a vehicle (see paragraph 9 of the machine translation), comprising: a compartment (10, Figs. 1-5); a door (17) that opens and closes the compartment; a machine room (space including compressor 25 and condenser 27) provided at a side of the compartment (Fig. 1); a compressor (25) provided in the machine room to compress a refrigerant; a condenser (26) provided in the machine room to condense the refrigerant; an expansion means (capillary tube) to expand the refrigerant condensed in the condenser (paragraph 41); an evaporator (35) accommodated into the compartment (10) to evaporate the refrigerant and thereby to cool the compartment (paragraph 23); and an adiabatic hinge support (integral edge web 16 of support rim 15 including pivot connection to door 17) covering an upper end of the evaporator (16 of support rim 15 covering top of compartment 10 over upper end of evaporator 35, Fig. 5), the adiabatic hinge support supporting the door to allow opening and closing of the door (door 17 supported by pivot attachment to adiabatic hinge support 16; Figs. 4-5).
Although Geraetebau teaches a capillary tube as the expansion means to expand the refrigerant condensed in the condenser, and does not explicitly teach an expansion valve, Fujiwara teaches it is known for a refrigerator for a vehicle to utilize either expansion valves or capillary tubes (column 12, lines 37-43) with an expansion valve allowing for variable restriction of the expansion means to control the operation of the evaporator (column 7, lines 3-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigerator of Geraetebau to have the expansion means be an expansion valve taught by Fujiwara in order to 
Regarding claim 4, Geraetebau as modified discloses the refrigerator according to claim 1, wherein the adiabatic hinge support (16) extends beyond the compartment to an outside, and covers an upper end of the compartment (10, Fig. 1).
Regarding claim 5, Geraetebau as modified discloses the refrigerator according to claim 1, wherein the adiabatic hinge support (16) comprises an inner support and an outer support spaced apart from each other, the inner and outer supports each protruding upward to support a hinge shaft of the door (inner and outer supports of 16 shown protruding to create pivot connection to door 17, Fig. 5).
Regarding claim 6, Geraetebau as modified discloses the refrigerator according to claim 5, further comprising a connection bar (raised bar portion between supports of 16) connecting the inner support to the outer support (Figs. 3-4).
Regarding claim 7, Geraetebau as modified discloses the refrigerator according to claim 6, wherein the evaporator (35) contacts a bottom surface of the connection bar (bottom surface of the connection bar 16).
Regarding claim 10.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geraetebau (DE 29910901) in view of Fujiwara et al. (US Pat. 4,545,213), further in view of Salyer et al. (US PG Pat. 6,192,703).
Regarding claim 8, Geraetebau as modified discloses the refrigerator according to claim 1, wherein the compartment is an insulated body (foam insulation; paragraph 34) having an opened top (Fig. 5) but does not explicitly teach the compartment is a vacuum adiabatic body.
Salyer teaches it is known for a portable refrigerator (Fig. 2) including a compartment that is a vacuum adiabatic body (column 1, lines 45-65) that provides insulation values which are 10 times greater than obtained with conventional foam insulation (column 7, lines 6-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigerator of Geraetebau to have the compartment be a vacuum adiabatic body taught by Salyer in order to increase the insulation value of the compartment.
Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geraetebau (DE 29910901) in view of Fujiwara et al. (US Pat. 4,545,213) and Ioka et al. (US PG Pub. 2009/0058120).
Regarding claim 17, Geraetebau discloses a refrigerator for a vehicle (see paragraph 9 of the machine translation), comprising: a compartment (10, Figs. 1-5) to store a product; a door (17) that opens and closes a top opening of the compartment; a machine room (space including compressor 25 and condenser 27) spaced apart from the compartment; a compressor (25) accommodated in the machine room to compress a refrigerant; a condenser (26) accommodated in the machine room to condense the 
Although Geraetebau teaches a capillary tube as the expansion means to expand the refrigerant condensed in the condenser, and does not explicitly teach an expansion valve, Fujiwara teaches it is known for a refrigerator for a vehicle to utilize either expansion valves or capillary tubes (column 12, lines 37-43) with an expansion valve allowing for variable restriction of the expansion means to control the operation of the evaporator (column 7, lines 3-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigerator of Geraetebau to have the expansion means be an expansion valve taught by Fujiwara in order to substitute known types of refrigerant expansion means to provide cooling and operational control of the evaporator.
Geraetebau further does not explicitly teach a console cover provided above the compartment to cover an upper end of the compartment and also to cover the adiabatic door support.
Ioka teaches the concept of a vehicle including a cooled storage compartment (121) having a console (111, Fig. 7) including a console cover (141a, Figs. 7C, 8-10) provided above the compartment (121) to cover an upper end of the compartment and also to cover the adiabatic door support (supports 351, 361 supporting pivoting shafts 
Regarding claim 19, Geraetebau as modified discloses the refrigerator according to claim 17, wherein the evaporator (35) has a top surface coming into contact with a bottom surface of the adiabatic door support (bottom surface of the connection bar 16).
Regarding claim 20, Geraetebau as modified discloses the refrigerator according to claim 17, wherein the adiabatic hinge support (16) protrudes to an outside of the compartment (10, Fig. 1).
Allowable Subject Matter
Claims 12-16 are allowed
Claims 2-3, 9, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.